ALAN S. BOYD, Commissioner
(concurring specially).
The order in this cause provides this commissioner with his first opportunity to express his philosophy on the subject of intentional violations of the auto transportation law by. certificated carriers. This special opinion is not written so much because of the particular instance involved — but is primarily a means of making known the writer’s views.
The Railroad & Public Utilities Commission is required by law to regulate the carriage of goods for compensation over the highways of this state. Such regulation includes the issuance of certificates of public convenience and necessity to common carriers between specified points authorizing the transportation by such carriers of specific commodities. Coincident with this first requirement is the duty of the commission to interpret the certificates it issues — where there is any doubt or ambiguity.
The commission is empowered to enforce the laws of this state pertaining to auto transportation companies. Two methods of enforcement are provided. Commission inspectors are vested with the powers of deputy sheriffs and may make arrests for violations of the law. The commission may investigate upon its own motion or complaint, and fine, suspend or revoke certificates which it has issued for violations of the law.
The commission should in all cases pertaining to alleged violations of the law by certificated carriers exercise its own right of fine, suspension or revocation in those cases where violations are established. The power of arrest should be limited in cases involving certificated carriers except in most unusual circumstances.
*40In the opinion of this writer a temporary suspension of a certificate in the case of a clear-cut violation of the law would have a salutary effect upon the whole industry. Such action by the commission would result in certificated carriers contacting the commission before transporting commodities whose nature creates, doubt as to whether the carrier has such authority.
The commission does not have available sufficient funds to maintain a police force on the highways. Carriers who seek advice from the commission relative to an interpretation of their rights to haul certain commodities save themselves and the commission considerable expense and effort — which necessarily must be incurred where charges of violations are filed.